DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-04-2021 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-25-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0021303 hereinafter Amendola in view of U.S. Pre-Grant Publication No. 2016/0006051 hereinafter Winter, WO 2014/207923 A1 [English equivalent US 2016/0141698] hereinafter Huang and U.S. Pre-Grant Publication No. 2017/0309981 hereinafter Miller. 
Regarding Claim 1, Amendola teaches a battery system comprising: a plurality of battery modules [870] configured to cause oxidation-reduction of the electrolyte so as to be charged or discharged; a plurality of tanks [864 or 844a and 844b] storing electrolyte; a pipe (electrolyte conducting member) [866] connecting the plurality of tanks and the battery modules; a pump [E] disposed in the electrolyte conducting member and configured to circulate the electrolyte between the plurality of tanks and the battery module (paragraphs 153, 239); and a battery housing (container) [860 and 862] that encloses the plurality of tanks, the battery module, the pipe, and pump (paragraph 242), wherein the battery housing (container) [860 and 862] has a bottom, a side, and a top, and the container having a first side parallel to the longitudinal direction and a second side parallel to the widthwise direction, the second side being shorter than the first side (see annotated figures 8C and 8D below which teaches a battery housing (container) that encloses the plurality of tanks, the battery module, the pipe, and pump). 


    PNG
    media_image1.png
    678
    596
    media_image1.png
    Greyscale

Amendola teaches a plurality of electrolyte tanks [864 or 844a and 844b] that is arranged in the battery container (paragraphs 238-239, 242) but does not specify that the electrolyte tanks are arranged in a widthwise direction of the container.


    PNG
    media_image2.png
    606
    1190
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to arranged the electrolyte tanks in a widthwise direction in the container before the effective filing date of the claimed invention because Sun discloses that such configuration can closely fit the electrolyte tanks within the container and maximize the storage volume of the electrolyte within the battery container (paragraph 76).  The use of a known technique (i.e. closely fitted electrolyte tanks arranged in the widthwise direction of the battery container) to improve similar products (or methods) in the same way is likely to be obvious (see MPEP § 2143, C). 
The combination does not specify a hole in the battery container that allows the inside and outside of the container to communicate with each other and a ventilator configured to generate an airflow from the inside of the container to the outside. 
However, Huang teaches a redox flow battery that comprises plurality of tanks [23, 33], battery cell [11], and pumps [26, 36] that circulate electrolyte between the plurality of tanks and the battery cell (see figure 1), wherein the tanks, battery cell, and pumps are disposed in battery case [41] having a hole allowing the inside and an outside of the battery case to communicate with each other, a ventilator configured to generate an airflow from the inside of the container toward the outside of the container through the hole, and a valve system expected to be included in the flow battery (paragraphs 35-36, see figure 1 of Huang). 
In addition, Miller teaches a metal-air battery that comprises a ventilator that is configured to generate airflow (gas) to the outside of the system (paragraph 53). 
Therefore, it would have been obvious to one of ordinary skill in the art to form such redox flow battery configuration before the effective filing date of the claimed invention because Huang discloses that such configuration can improve cycle life of the battery (paragraphs 14-18).
Regarding Claims 11-14, the combination teaches that a battery container [860 and 862] that includes a lid (top portion) formed by the side and the top, and the lid is separable from the bottom, the tanks are spaced from at least one of the side and the top, and a guide member extending in a direction from the bottom to the top (see figures 1-2 of Winter above . 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Amendola, Winter and Miller as applied above, and further in view of U.S. Pre-Grant Publication No. 2013/0302710 hereinafter Boersma. 
The combination of Amendola and Winter is described above and incorporated herein.
Regarding Claims 3-5, Amendola does not specifically disclose a cooler configured to cool the electrolyte. 
However, Boersma teaches a flow cell system [100] that comprises a plurality of tanks [104 and 106] storing electrolyte; a cell stack [102]; pipes [108, 110, 112, 114] connecting the plurality of tanks and the cell stack; pumps [116, 118] configured to circulate the electrolyte between the plurality of tanks and the cell stack through the pipes; and a cooling system [120, 122, 128, 130] configured to cool the electrolyte (paragraphs 27-29, see figure 1A). Therefore, it would have been obvious to one of ordinary skill in the art to include a cooling system and select an appropriate location for cooling system before the effective filing date of the claimed invention because Boersma discloses that such configuration can control temperature in the battery system (paragraphs 27-29). With regards to the location of the cooler, Boersma teaches a cooling system disposed between the tanks and the cell, and the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP 2144.04). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Amendola, Winter and Miller as applied above, and further in view of WO 2014/207923 A1 [English equivalent US 2016/0141698] hereinafter Huang. 
The combination of Amendola and Winter is described above and incorporated herein.
Regarding Claims 6-7, Amendola does not specify valve system as described and a hole in the battery container that allows the inside and outside of the container to communicate with each other. 
However, Huang teaches a redox flow battery that comprises plurality of tanks [23, 33], battery cell [11], and pumps [26, 36] that circulate electrolyte between the plurality of tanks and the battery cell (see figure 1), wherein the tanks, battery cell, and pumps are disposed in battery case [41] having a hole allowing the inside and an outside of the battery case to communicate with each other, a ventilator configured to generate an airflow from the inside of the container toward the outside of the container through the hole, and a valve system expected to be included in the flow battery (paragraphs 35-36, see figure 1 of Huang). 
Therefore, it would have been obvious to one of ordinary skill in the art to form such redox flow battery configuration before the effective filing date of the claimed invention because Huang discloses that such configuration can improve cycle life of the battery (paragraphs 14-18).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0021303 hereinafter Amendola in view of WO 2014/207923 A1 [English equivalent US 2016/0141698] hereinafter Huang and and U.S. Pre-Grant Publication No. 2017/0309981 hereinafter Miller. 
Regarding Claims 9 and 10, Amendola teaches a battery system comprising: a plurality of battery modules [870] configured to cause oxidation-reduction of the electrolyte so as to be charged or discharged; a plurality of tanks [864 or 844a and 844b] storing electrolyte; a pipe (electrolyte conducting member) [866] connecting the plurality of tanks and the battery modules; a pump [E] disposed in the electrolyte conducting member and configured to circulate the electrolyte between the plurality of tanks and the battery module (paragraphs 153, 239); and a battery housing (container) [860 and 862] that encloses the plurality of tanks, the battery module, the pipe, and pump (paragraph 242), wherein the battery housing (container) [860 and 862] has a bottom, a side, and a top (see annotated figures 8C and 8D above which teaches a battery housing (container) that encloses the plurality of tanks, the battery module, the pipe, and pump). 
Amendola does not specifically disclose an additional pipe branching the pipe and connectable to an additional tank disposed outside the container. 
However, Huang teaches a redox flow battery that comprises plurality of tanks [23, 33], battery cell [11], pipes [24, 25, 34, 35] and pumps [26, 36] that circulate electrolyte between the plurality of tanks and the battery cell (see figure 1), wherein the tanks, battery cell, and pumps are disposed in battery case [41], and an additional pipe [14] branching the pipes and connectable to an additional tank [15] disposed outside the battery case [41] (paragraph 36, see annotated figure 1 below, water sealing part (additional tank) [15] is connected to the plurality of tanks [22, 23] through pipe [14]). 

    PNG
    media_image3.png
    417
    587
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to form such exhaust pipe and tank outside the battery case of the redox flow battery configuration before the effective filing date of the claimed invention because Huang discloses that such configuration can improve cycle life of the battery (paragraphs 14-18). 
The combination does not specify that the outside tank is configured to receive electrolyte. 
However, Miller teaches a metal-air battery that comprises an outside electrolyte tank [1] that is configured to receive electrolyte from the cell (paragraphs 112, 138). Therefore, it would have been obvious to one of ordinary skill in the art to form such battery system configuration before the effective filing date of the claimed invention because Miller discloses 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729